   4:18-cr-03018-JMG-CRZ Doc # 28 Filed: 05/21/20 Page 1 of 1 - Page ID # 70



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                        4:18CR3018

        vs.
                                                            ORDER
MATTHEW WILLIAMS,

                       Defendant.


        Defendant has invoked anti-shuttling rights under the Interstate Agreement
on Detainers Act, and pursuant to that Act, Defendant is entitled to return to
serve his sentence in Colorado.


        Accordingly,


        IT IS ORDERED that the Marshal shall promptly transport and return the
defendant to Colorado to resume serving the sentence imposed in that state. The
defendant shall arrive at the Colorado correctional facility no later than mid-June,
2020.

        Dated this 21st day of May, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
